Filed by ICO, Inc. Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant Rule 14a-12 under the Securities Exchange Act of 1934 Subject Company: ICO, Inc. Commission File No.: 001-08327 [Letter to Non-Employee Directors with Both Stock Options and Restricted Shares] April 12, Dear : The purpose of this letter is to notify you of the treatment of: (i) stock options (“Stock Options”) you hold to acquire shares of the common stock of ICO, Inc. (“ICO”), and (ii) unvested restricted shares of ICO’s common stock that you hold (“Restricted Shares”) in connection with the merger (the “Merger”) of ICO into a subsidiary of A. Schulman, Inc. (“A.
